DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-6 and 13-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In the previous Office action, mailed on 12/22/2021, claim 16 was deemed allowable subject matter. In view of the amendment filed 02/15/2022, independent claims 1 and 13 incorporate the aforementioned allowable subject matter.
Regarding claim 1 and similarly claim 13, the closest prior art is Kollenberg et al. (EP2946909 A1), and further in view of Herzog (DE102012012413). Kollenberg teaches an apparatus (device 10; Figure 5) for an additive manufacturing machine, comprising: 
a dispenser carriage (print carriage 46; Figure 15) to carry a fusing agent dispenser (“Subsequent addition of a binder via printheads 32”- see pg. 6 line 27) over a build area (construction space 28; Figure 6 and 9) in a manufacturing space (process space 30; Figure 9) to dispense a fusing agent on to a build material in the build area (“Subsequent addition of a binder via printheads 32… a curing of discrete areas in the powder layer is then effected”- see pg. 6 line 27-28). 
Herzog further teaches a spreader carriage (applicator 7; Figure 1 and 2) to carry a spreader over the build area in the manufacturing space to spread the build material over the 
a drive mechanism (common motor 10; Figure 1); and 
a belt movable (belt 16; Figure 2) with the spreader carriage to block contaminants in the manufacturing space from passing to the control space along the path (“seals the guide elements of the applicator powder-tight or build-up material tight against the process chamber interior”; see pg. 2 line 39-40), the belt separate from the drive mechanism (belt 16 and common motor 10 in Figure 1 and 2) and movable at the urging of the spreader carriage.
However, Herzog teaches the drive mechanism of the spreader is outside the control space rather than inside the control space to move the spreader carriage along the path between the control space and the manufacturing space. Further, neither Herzog nor Kollenberg teach a belt movable with both carriages and a drive mechanism moving both carriages.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743